Citation Nr: 1008136	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for bilateral 
hearing loss and assigned the noncompensable rating and 
granted service connection for tinnitus with a 10 percent 
evaluation.  The Veteran appealed and perfected the appeal 
for both evaluations; however he withdrew the tinnitus 
evaluation claim at the May 2009 hearing.  

The Veteran testified before the undersigned at a travel 
board hearing held at the RO in May 2009.  A transcript is of 
record.

This matter came before the Board in August 2009 which 
ordered a remand for further development in the form of a 
more current examination.  That development has been 
accomplished and the appeal is ready for review.  A remand by 
the Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In February 2010, the Veteran submitted a letter in response 
to receipt of a January 2010 Supplemental Statement of the 
Case (SSOC).  The statement contains arguments previously set 
forth by the Veteran and considered in the August 2007 
Statement of the Case and above referenced January 2010 SSOC.  
Thus, no additional action under the provisions of 38 C.F.R. 
§ 20.1304(c) (2009) is warranted.  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).





FINDING OF FACT

Throughout the rating period on appeal, the Veteran has no 
more than level I hearing impairment in the right ear and no 
more than level II hearing impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  He is assigned a noncompensable 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).

Accompanying the Veteran's August 2005 claim were private 
audiology testing reports dated from February to April 1992, 
indicating hearing aids were ordered for him.  There are no 
VA treatment records in the claims file.  The Veteran 
underwent a VA audiological examination in February 2006.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
80
LEFT
20
20
25
80
95

The puretone threshold average was 47.5 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

The Board notes the February 2006 VA audiologist reviewed the 
claims file, and noted in the report the Veteran's complaints 
of difficulty hearing conversations in small and large 
groups, hearing the TV, and hearing on the telephone.  The 
Veteran denied ear pain, ear fullness, a history of ear 
infections, drainage, or dizziness.  The Veteran reported he 
had been fitted for hearing aids in 1996 or 1997, but he did 
not wear them.  The Veteran also reported being seen by an 
ENT (ear, nose and throat) practitioner privately and that to 
his knowledge tests were normal.  The Board finds this VA 
audio examination to be legally sufficient.  

Applying the findings of the February 2006 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the Veteran's hearing loss.  
Considering that the Veteran's right ear manifests an average 
puretone threshold of 48 decibels, and 94 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's right ear hearing loss to be Level I 
impairment.  Moreover, considering that the Veteran's left 
ear manifests an average puretone threshold of 55 decibels, 
and 94 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level I impairment.

Again, in February 2006, the Veteran's right ear hearing 
acuity is designated as Level I hearing loss.  The Veteran's 
left ear hearing acuity is designated as Level I hearing 
loss.  Applying those findings to 38 C.F.R. § 4.85, Table 
VII, a noncompensable evaluation is derived.  

In his May 2009 hearing the Veteran testified that he had 
consulted, after the 2006 VA examination with the private 
audiologist (M.H.), by whom he had been tested earlier.  He 
objected to the Maryland test and the use of a male voice 
during the speech recognition test.  The Veteran reported his 
difficulty with the higher voices of women and children.  He 
reported having "balance problems" on uneven terrain and 
sometimes when he got up.  He was now reluctant to go hunting 
with the use of tree stands because he was uncertain whether 
he could trust his balance off the ground.  He also reported 
that his private audiologist had told him the VA test was 
performed with a quiet background and had he been tested with 
another test, with a noisier background, his speech 
recognition percentage would have been lower.  The Veteran 
also stated he had chosen not to wear his hearing aids and 
that he had had no other hearing loss treatment.  See 
Transcript.

Following the remand, on the authorized audiological 
evaluation in November 2009, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
75
95
LEFT
20
15
30
80
95

The puretone threshold average was 52.5 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 86 percent in the left ear.

The Board notes that again the VA examiner reviewed the 
claims file and noted there was no new pertinent information 
in the records.  The examiner noted the Veteran's history of 
military, occupational, and recreational noise exposure and 
that the Veteran reported difficulty hearing in background 
noise.  Once again, the Veteran denied fluctuating hearing 
loss, dizziness, ear pain, ear drainage, ear infections, ear 
surgery, ear drum perforations, facial numbness, head trauma, 
familial hearing loss, headaches, and use of ototoxic 
medications.  The Board finds this examination legally 
sufficient as well. 

On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was recorded as 53.  His 
puretone average for the left ear was recorded as 55.  Speech 
recognition was 92 percent for the right ear and 86 percent 
for the left ear. 

Applying the findings of the November 2009 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a compensable rating 
assignment for the Veteran's hearing loss.  Considering that 
the Veteran's right ear manifests an average puretone 
threshold of 53 decibels, and 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's right ear hearing loss to be Level I 
impairment.  Moreover, considering that the Veteran's left 
ear manifests an average puretone threshold of 55 decibels, 
and 86 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level II impairment.

Again, in November 2009, the Veteran's right ear hearing 
acuity is designated as Level I hearing loss.  The Veteran's 
left ear hearing acuity is designated as Level II hearing 
loss.  Applying those findings to 38 C.F.R. § 4.85, Table 
VII, a noncompensable evaluation is derived.  

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA.  Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  Therefore, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

The Board has considered whether other diagnostic codes would 
provide a higher evaluation for the Veteran; however there 
are no treatment records in the claims file indicating an 
objective finding of occasional dizziness or dizziness and 
occasional staggering to consider a 10 percent or 30 percent 
evaluation respectively under Diagnostic Code 6204 for 
peripheral vestibular disorders.  Nor is there a diagnosis of 
Meniere's syndrome (endolyphatic hydrops) with hearing 
impairment with vertigo less than once a month, with or 
without tinnitus, such that the Board may have considered a 
30 percent evaluation under Diagnostic Code 6205.  The 
Veteran is certainly competent to report such symptoms as 
experiencing a "balance problem" on uneven terrain or when 
getting up occasionally.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements attributing these balance 
problems to his hearing loss are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").

Further, the Veteran testified at length to what he 
remembered his private audiologist had told him of her 
impressions and opinions of the 2006 VA audiological 
examination.  However, the Veteran also stated he sought no 
treatment for his hearing loss and there is no opinion 
statement by this private audiologist in the claims file for 
the Board to consider.  His account of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence and 
lacks probative value.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

In this instance, the Veteran's symptoms of bilateral hearing 
loss limitation are clearly accounted for in the 
noncompensable evaluation.  The Board finds the Diagnostic 
Codes adequately address the Veteran's symptoms.  The Veteran 
has not claimed any hospitalization because of his bilateral 
hearing loss and the Veteran did not attribute his retirement 
from employment to his bilateral hearing loss, though during 
his 2009 testimony he told the undersigned of an incident at 
his former work during which he felt self-conscious about his 
hearing loss after a fellow employee heard noise that he 
could not.  As such, the diagnostic code for the Veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008)  


Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  Notice was provided as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006, and his claim was readjudicated in the August 
2007 statement of the case. 

Furthermore, for an increased-compensation claim, section § 
5103(a) provides that the Secretary notify the claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice may also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Such 
notice was provided to the Veteran in June 2008 and the 
Veteran responded that he had no more evidence to provide.  
See June 2008 response.  

Moreover, the record shows that the appellant was represented 
by the Illinois Department of Veteran's Affairs (and its 
counsel) throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran two audiological 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file, 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


